In an action, inter alia, to recover damages for wrongful death, the plaintiff appeals from an order of the Supreme Court, Kings County (Jackson, J.), dated August 16, 2006, which granted the motion of the defendants New York City Health and Hospital Corp., Selvanayagam Niranjan, and Kathirgamathas Kurunathapillai for summary judgment dismissing the complaint insofar as asserted against them for failure to timely serve a notice of claim.
Ordered that the order is affirmed, with costs.
The plaintiff commenced this action, inter alia, to recover damages for wrongful death. However, the plaintiff failed to serve a notice of claim within 90 days of being appointed a representative of the decedent’s estate {see General Municipal Law § 50-e [1] [a]; EFTL 1-2.13; SCEA 703 [2]; cf. Mack v City of New York, 265 AD2d 308 [1999]). Further, the plaintiff failed to demonstrate any basis upon which to equitably estop the respondents from raising this failure (see Bender v New York City Health & Hosps. Corp., 38 NY2d 662, 668 [1976]; Wade v New York City Health & Hosps. Corp., 16 AD3d 677 [2005]). Thus, the Supreme Court properly granted the respondents’ motion for summary judgment dismissing the complaint insofar as asserted against them. Crane, J.E, Ritter, Dillon and Garni, JJ., concur.